Citation Nr: 0525345	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
January 1950 and from September 1951 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in September 2003.  In 
September 2003, the veteran requested a local RO hearing.  In 
April 2004, he reported that he was withdrawing his hearing 
request.  

At the time of the March 2003 rating decision, the RO also 
granted service connection for residuals of cold injuries to 
the left and right lower extremities, denied service 
connection for bilateral hearing loss and tinnitus and also 
denied an increased rating for otitis media.  The veteran 
subsequently perfected appeals for the initial disability 
evaluations assigned for the lower extremity disabilities and 
for the otitis media as well as with the denial of service 
connection for bilateral hearing loss.  In an August 2003 
decision, the RO granted service connection for tinnitus and 
assigned a 10 percent disability evaluation.  In April 2004, 
the RO granted an increased rating to 20 percent for 
residuals of cold injuries to the left and right lower 
extremities.  In an April 2004 statement, the veteran 
indicated that he was withdrawing his appeals of the denial 
of service connection for hearing loss and for the rating 
assigned for the otitis media.  In a Report of Contact, dated 
in April 2004, the veteran indicated that assignment of a 20 
percent disability evaluation would satisfy his appeal of the 
ratings assigned for the residuals of cold injuries to the 
lower extremities.  The Board finds the issues of entitlement 
to service connection for bilateral hearing loss and tinnitus 
and entitlement to increased ratings for residuals of cold 
injuries to the lower extremities and for otitis media are no 
longer in appellate status.  

In August 2005, a motion was granted to advance the veteran's 
appeal on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).

A May 2005 VA clinical record includes a diagnosis of PTSD 
based on the veteran's witnessing 1500 dead North Koreans and 
also having the U.S.S. Missouri fire over his unit while in 
the "Punch Bowl" area in Korea.  The veteran had previously 
reported that he witnessed 1500 enemy dead in February 1952 
and that in November 1952, his unit was fired upon every 
night.  The veteran's service records reveal that he was 
involved in a campaign against enemy forces from March 1952 
to February 1953.  The veteran has provided a location, a 
month and a unit where the reported stressors occurred but no 
attempt has been made to verify the veteran's claimed 
stressors.  The Board finds that an attempt must be made to 
contact the veteran and elicit further information regarding 
his military stressors and, regardless of his response, an 
attempt must be made to verify his stressors through official 
sources.  

In a June 2005 statement, the veteran's representative 
reported that there were outstanding treatment records of the 
veteran at the VA Medical Center in Waco, Texas, which were 
pertinent to the PTSD claim, and the representative asked the 
RO to take action to obtain such records.  Then, in July 
2005, the representative submitted clinical records from the 
VA Medical Center in Waco dated between May and July of 2005.  
It is not clear that the records submitted in July 2005 
included all the outstanding records referenced in the June 
2005 communication from the veteran's representative.  The 
Board finds an attempt must be made to obtain any outstanding 
treatment records.  

According, the issue of entitlement to service connection for 
PTSD is REMANDED for the following actions:

1.  The RO should contact the veteran to 
determine if all pertinent medical 
evidence had been obtained.  If records 
remain outstanding, the RO should obtain 
any records identified by the veteran, if 
possible, after securing the necessary 
releases.

2.  The RO should review the claims file 
and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, 
discharge documents, and the veteran's 
service personnel records, along with any 
other supporting documents, should be 
submitted to the Commandant, 
Headquarters, United States Marine Corps, 
ATTN: MMRB-16, Quantico, VA 22134-0001,, 
for verification.  Any additional 
development recommended by that office 
should be accomplished by the RO.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran participated in combat or, if 
not, whether a claimed stressor has been 
verified.  

4.  If, and only if, the veteran's 
participation in combat is verified, or 
if a claimed stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine whether he has PTSD  and, if 
so, whether it is related to combat or to 
a verified in-service stressor.  The 
examiner should be clearly advised 
whether the veteran engaged in combat or 
informed of the details of any verified 
in-service stressor(s).  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished. 

5.  Thereafter the RO should review the 
claims file and determine if service 
connection for PTSD is warranted. If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




